Order entered January 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01615-CV

                  IN THE INTEREST OF L.B. AND A.K.B., CHILDREN

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA-12-0485

                                          ORDER
       Because the clerk’s record filed with the Court is defective, we ORDER Grayson County

District Clerk Kelly Ashmore to file, within FIVE DAYS of the date of this order, a corrected

record that (1) numbers all pages consecutively and (2) includes bookmarks correctly identifying

the documents to which they are linked. See TEX. R. APP. P. 34.5(d); 5th Tex. App. (Dallas) Loc.

R. 11.1(5),(10). Because this is a priority appeal from an order terminating parental rights, no

extensions will be granted.

       We DIRECT the Clerk of the Court to send a copy of this order, by electronic

transmission, to (1) Grayson County District Clerk Kelly Ashmore and (2) the parties.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE